Citation Nr: 1749524	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  11-05 611A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement an initial evaluation in excess of 30 percent for total abdominal hysterectomy, left salpingo-oophorectomy, and partial right oophorectomy.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J.T.Stallings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1982 to May 1987 and from January 1989 to January 2004.

This matter originally came before the Board on appeal from a December 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In July 2015, the Board remanded the issue of entitlement to an initial evaluation in excess of 30 percent for total abdominal hysterectomy, left salpingo-oophorectomy, and partial right oophorectomy, to the RO for additional development.

In February 2017, the Board again remanded the claim so additional evidence could be reviewed by the RO in the first instance at the request of the Veteran. This development has been completed and the claim was readjudicated and returned to the Board.


FINDING OF FACT

The Veteran has had removal of the uterus, left ovary and part of the right ovary; she does not have complete removal of the uterus and both ovaries. 


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for total abdominal hysterectomy, left salpingo-oophorectomy, and partial right oophorectomy are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.17, 4.116, Diagnostic Code 7618 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Increased Rating-

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016). The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10 (2016). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability. 38 C.F.R. § 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned. 38 C.F.R. § 4.7 (2016). When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3 (2016). 

In Hart v. Mansfield, 21 Vet. App. 505, (2007), the United States Court of Appeals for Veterans Claims (Court) recognized entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."

The Board has reviewed all the evidence in the Veteran's electronic file, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence). Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Code 7617 provides that for three months after the complete removal of the uterus and both ovaries a 100 percent evaluation is assigned. A 50 percent evaluation is assigned thereafter. 38 C.F.R. § 4.116, Code 7617.

Code 7618 provides that a 100 percent evaluation is warranted for three months following the removal of the uterus. Thereafter, a 30 percent evaluation is warranted. 38 C.F.R. § 4.116, Code 7618.

Code 7619 provides that for three months after the removal of an ovary, a 100 percent rating is warranted. Thereafter, complete removal of both ovaries will result in a 30 percent rating, while the removal of one ovary with or without partial removal of the other results in a non-compensable rating. 38 C.F.R. § 4.116, Code 7619.

To warrant a higher 50 percent rating under the applicable Code, the evidence must show complete removal of the uterus and both ovaries.

Following a review of the evidence of record, the Board finds that the preponderance of evidence weighs against an increased rating for the service-connected hysterectomy and ovary removal. The reasons for this determination are explained below.
The Veteran did not have her uterus and both ovaries removed during service to warrant a 50 percent rating. According to the evidence of record, as confirmed by an October 2015 examination, the Veteran had her uterus, her left ovary and part of her right ovary removed as part of an October 2003 procedure while in service due to complications she was having at the time. 

As noted above, Diagnostic Code 7618 provides that an evaluation of 100 percent is warranted for three months after removal of the uterus and, thereafter, an evaluation of 30 percent is warranted. As such, the Veteran's disability is currently rated at 30 percent, as her uterus had already been removed for over three months prior to the date of her claim. Therefore, this Diagnostic Code does not assist the Veteran in obtaining a higher rating.

The same analysis applies for Diagnostic Code 7619. As only one of the Veteran's ovaries was completely removed, even if rated separate from the uterus, this disability under Diagnostic Code 7619 would not assist the Veteran in obtaining a higher rating. 

The Board has considered a higher evaluation under Diagnostic Code 7617 for complete removal of the uterus and both ovaries. However, the preponderance of the evidence is against a finding that the Veteran had both ovaries removed. In fact, the Board's August 2015 remand was for the purpose of clarifying whether or not both ovaries had been completely removed, as there was conflicting evidence to this fact. The October 2015 VA examiner confirmed that part of the right ovary was retained. This affirmatively establishes that both ovaries were not removed.  A higher evaluation of 50 percent under Diagnostic Code 7617 would not be warranted.

Because the preponderance of the evidence is against the claim for an initial evaluation in excess of 30 percent for total abdominal hysterectomy, left salpingo-oophorectomy, and partial right oophorectomy, at any time during the pendency of the appeal, the claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement an initial evaluation in excess of 30 percent for total abdominal hysterectomy, left salpingo-oophorectomy, and partial right oophorectomy, is denied.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


